DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 & 4:
Claim 1 which states “-  a sensor input” in line 2, has been changed to read as ---a sensor input---.
Claim 1 which states “-  a first amplifier” in line 3, has been changed to read as ---a first amplifier---.
Claim 1 which states “-  a second amplifier” in line 8, has been changed to read as ---a second amplifier---.
Claim 1 which states “-  a switched capacitor” in line 10, has been changed to read as ---a switched capacitor---.

Claim 4 which states “-  the first pair” in line 2, has been changed to read as ---the first pair ---.
Claim 4 which states “-  the second pair” in line 4, has been changed to read as ---the second pair ---.
Claim 4 which states “-  the first” in line 6, has been changed to read as ---the first---.
Claim 4 which states “-  the third” in line 8, has been changed to read as ---the third---.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843